DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	Claims 1, 4, 8-11, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 2016/0057585 A1, hereinafter “Horn”) in view of Hayashi et al. (US 2019/0053073 A1, hereinafter “Hayashi”).
 	Regarding claims 1, 11, and 20, Horn teaches a wireless communication method, applied to a communication device configured with at least two packet data convergence protocol (PDCP) entities (fig. 3, ¶ [0054], For split bearers (e.g., the middle bearer in FIG. 3), the MeNB is U-plane connected to the S-GW via an S1-U interface and, in addition, the MeNB and the SeNB are interconnected via an X2-U interface, allowing both the MeNB and the SeNB to deliver U-plane data to the UE), wherein the communication device comprises at least one network device corresponding to each PDCP entity one by one (Figs.2B and 3) and the at least one network device comprises a first device and a second device (Figs.2B and 3), the at least two PDCP entities providing service for same upper-layer data (Figs. 10A-10D, ¶ [0054], ¶ [0083], for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB. ¶ [0041], MC procedures may also include handover procedures to change the MeNB, e.g., by transferring the functionality of the MeNB for a UE's MC configuration to another eNB, as well as additional aggregation procedures. The aggregation procedures may include procedures to change (add, remove, or modify) a set of one or more secondary component carriers (SCC) of the MeNB and/or an SeNB), and the method comprising: performing, by the communication device, transmission of data through the at least two PDCP entities (Figs. 3, ¶ [0041], ¶ [0083]- ¶ [0085], ¶ [0091]); and forwarding, by the second device, the processed data to the first device comprises: forwarding, by the second device, PDCP-processed data to the first device together with at least one of: a sequence number (SN), a hyper frame number (HFN), or a count value of a PDCP PDU (figs. 3, 9A-10D, ¶ [0080], ¶ [0112], ¶ [0091], the gateway sends the DL packet to the MeNB 120, which in turn sends a duplicate of the DL packet to the SeNB 130 for delivery to the UE 110. The MeNB and the SeNB both buffer the packet prior to attempting delivery to the UE. ¶ [0092], ¶ [0093], the UE determines the received packet was received via a duplicate-delivery bearer and sends a report (e.g., a PDCP or RLC status report, or a bitmap indicating acknowledged and non-acknowledged packets) to the MeNB and the SeNB indicating that the UE has received the DL packet. ¶ [0102], the MeNB and SeNB may operate using the example protocol stacks shown in FIG. 3. The reports from the UE refer to an identifier for the packet (e.g., a packet sequence number) that refers to the duplicate packets at the common PDCP layers shown in FIG. 3, so that the MeNB and SeNB may identify the delivered packet as the same as a packet awaiting delivery (e.g., buffered) on the MeNB or SeNB. Where it is implicit that PDCP DL packet (and the duplicate of the PDCP DL packet) forwarded from the MeNB to SeNB includes the packet sequence number).
 	Horn does not explicitly teach exchanging, by the communication device, sending condition of a PDCP PDU between sending entities of the at least two PDCP entities, wherein the sending condition of the PDCP PDU comprises the count value of the PDCP PDU that has been sent.
	However, Horn teaches exchanging sequence number (SN) status transfer message to the at least two PDCP entities (¶ [0080]).
	Hayashi teaches exchanging, by the communication device, sending condition of a PDCP PDU between sending entities of the at least two PDCP entities, wherein the sending condition of the PDCP PDU comprises the count value of the PDCP PDU that has been sent (figs. 9-11, 17, ¶ [0131], transmission status information may be included in an SN Status Transfer message. The transmission status information is Forwarded Status Of DL PDCP PDUs and DL COUNT Value, ¶ [0134], DL COUNT Value indicates PDCP-SN and HFN (Hyper Frame Number) of a first forwarded DL PDU. ¶ [0138], ¶ [0167]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to exchange, by the communication device, sending condition of a PDCP PDU, comprising the count value of the PDCP PDU that has been sent, between sending entities of the at least two PDCP entities in the system of Horn to comply with 3GPP requirements and improve industrial applicability.
 	Regarding claims 4 and 14, Horn in view of Hayashi teaches the method according to claim 3, wherein the second device is a source end in a handover process, and the first device is a target end in the handover process (Horn: ¶ [0041], handover procedure, ¶ [0053], the UE may be able to handover (HO) to a target eNB, ¶ [0079], The MeNB then, for example, sends a mobility request via the X2 connection to the target eNB. The UE context is sent to the target eNB before the HO or DC event, ¶ [0092], while in soft handover, the source eNB and target eNB coordinate sending a packet in time and air link resources. Hayashi: Figs. 9 and 17).
 	Regarding claims 8 and 18, Horn in view of Hayashi teaches the method according to claim 1, wherein the at least two PDCP entities are located at a network device side (Horn: fig. 3).
 	Regarding claims 9 and 19, Horn in view of Hayashi teaches the method according to claim 8, wherein the at least two PDCP entities are all configured to serve a first terminal device, and the first terminal device is configured to communicate with the at least two PDCP entities through a first PDCP entity (Horn: figs. 10A-10C).
 	Regarding claim 10, Horn in view of Hayashi teaches the method according to claim 9, wherein the first PDCP entity of the first terminal device is established through a network configuration (Figs. 6, 10A-11, ¶ [0083], a UE may be configured to send the same duplicate packet to both the MeNB and SeNB, ¶ [0084], ¶ [0093], the UE determines whether the received packet was received via a duplicate delivery bearer, ¶ [0106], ¶ [0108], the UE may receive a configuration (e.g., an RRC configuration) configuring the data flow to be received on more than one connection).
Response to Arguments
6.	Applicant’s arguments filed on October 10, 2022 have been considered but they are moot in view of new ground(s) of rejection.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477